Citation Nr: 1413084	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for the service-connected degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an evaluation higher than 20 percent for instability of the right knee.

3.  Entitlement to a compensable evaluation for extension of the right knee.

4.  Entitlement to an evaluation higher than 20 percent for the service-connected chondromalacia patella of the left knee.

5.  Entitlement to an evaluation higher than 20 percent for instability of the left knee.

6.  Entitlement to a compensable evaluation for extension of the left knee.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in April 2011.  A transcript of the hearing has been associated with the claims file.

In August 2011 the Board remanded the then-current issues of entitlement to increased ratings for the service-connected left and right knee disabilities to the Agency of Original Jurisdiction (AOJ) for additional development, which has  been accomplished.   Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2012 the AOJ issued a rating decision that granted separate compensable ratings for instability of the left and right knees and for limitation of extension of the left and right knees.  The rating decision also recharacterized the service-connected right knee disability, which had previously been characterized as chondromalacia patella, as DJD of the right knee; the left knee disability was not recharacterized.  The Board has accordingly recharacterized the issues on appeal as shown on the title page.
 
The issue of entitlement to TDIU is part of the Veteran's claim for higher ratings for his knee disabilities.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's left knee and right knee disabilities have been productive of degenerative joint disease (DJD); moderate lateral instability; a range of motion from 5 degrees of extension to 30 degrees of flexion; frequent episodes of locking, pain, and effusion; swelling; weakened movement; antalgia; and, the use of assistive devices.

2.  Since November 29, 2011, the Veteran's right knee disability has been productive of symptoms due to the removal of semilunar cartilage that include more than painful limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a disability rating in excess of 20 percent for recurrent subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a compensable rating for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

4.  The criteria for a disability rating in excess of 20 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5258 (2013).

5.  The criteria for a disability rating in excess of 20 percent for recurrent subluxation or lateral instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for compensable evaluation for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a letter sent in November 2009.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining STRs and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, VA provided an examination in November 2012.  The Board finds that the examination is adequate as the examiner reviewed the Veteran's relevant medical history, performed a thorough clinical evaluation, and provided a clear picture of the Veteran's knee disabilities.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

This case was previously before the Board in August 2011 at which time it was remanded for further development.  In compliance with the remand, VA has requested the Veteran's authorization to assist in obtaining relevant treatment records; provided a VA examination to ascertain the severity of the Veteran's service-connected knee disabilities; and issued a Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the remand directives and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran was afforded a hearing before the undersigned AVLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the AVLJ enumerated the issues on appeal and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The RO granted service connection for a right knee injury with chondromalacia patella and chondromalacia patella of the left knee in a March 2000 rating decision.  For both disabilities, the RO granted noncompensable ratings, effective August 1999.  By way of subsequent claims and appeals, the Veteran was assigned compensable ratings for the disabilities.  Notably, in a June 2005 rating decision, the RO continued ratings of 10 percent for each knee.  The Veteran neither expressed disagreement with the June 2005 disability evaluation nor was any new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the June 2005 rating decision became final.

In October 2009, VA received the claim that led to this appeal of the RO's December 2009 rating decision, which continued 20 percent ratings for each knee.  A subsequent June 2012 rating decision granted additional, separate ratings for each knee, increasing the Veteran's total disability evaluation.  At present, with regard to the left knee, the Veteran has a 20 percent rating for chondromalacia patella, effective June 2005; a 20 percent rating for instability associated with chondromalacia patella, effective September 2011; and a noncompensable rating for limitation of extension associated with chondromalacia patella, effective September 2011.  With regard to the right knee, the Veteran was assigned a 100 percent rating for DJD, effective November 2011, based on surgical or other treatment necessitating convalescence.  Effective December 2011, the Veteran's rating for DJD of the right knee is 20 percent.  Also concerning the right knee, the Veteran has a 20 percent rating for instability associated with DJD, effective September 2011, and a noncompensable rating for limitation of extension associated with DJD, effective September 2011.

The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from October 2008.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.

With regard to extension, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

With regard to knee stability, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted if there is removal of semilunar cartilage that is symptomatic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is warranted.

The Board has also considered the rating criteria for rating degenerative arthritis under 38 C.F.R. §  4.71a, Diagnostic Code 5003.  This provision provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Notably, 38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Here, October 2009 treatment records from an Army hospital include a radiology report that the Veteran has bilateral multicompartment DJD and additional treatment records from October 2009 document the Veteran's complaint that his knee pops.  Physical examination at that time revealed bilateral tenderness on palpation, but did not reveal abnormal motion and pain was not elicited by motion.  It was also noted that there was no limitation to the Veteran's active range of motion or strength and that he had a normal gait without device to aid in ambulation.

The Board notes that the Veteran has questioned the adequacy of a VA examination provided in November 2009.  Because the Board found this examination to be inadequate in its August 2011 Board remand, the Board finds that the results of that examination, which deviate from much of the other evidence of record, are not as probative as the other evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

During his November 2009 VA examination, the Veteran reported that he experiences constant bilateral knee pain that is worse with use and that his knee disabilities have resulted in significant locking, instability, swelling, and stiffness.  He also reported that he uses knee braces on occasion, but has not used other assistive devices.  The Veteran denied that his daily activities have been affected and also denied having flare-ups.  Physical examination revealed a range of motion from 5 degrees of extension to 108 degrees of flexion in each knee.  He experienced pain throughout the entire range of motion, but his motion was not additionally limited following repetitive use.  The examiner observed that the Veteran had slight bilateral swelling with significant crepitus and bilateral tenderness to palpation.  Each knee was stable to varus and valgus stressing and he had normal anterior and posterior drawer, McMurray, and Lachman tests.

In February 2010, the Veteran contended in his substantive appeal (VA Form 9) that he experiences constant pain, his knees lock frequently, he has experienced weakness that causes his knees to give way, and that his condition continues to deteriorate over time.  He also asserted that his disabilities have affected his ability to function and have a normal or active life.

With regard to the right knee, October 2010 treatment records from an Army hospital document the Veteran's complaint that he experienced minor trauma due to an incident during which his knee collapsed.  Due to this incident, the Veteran required the use of crutches and experienced swelling and a limited range of motion.  Physical examination revealed tender knees and limitation of flexion and extension due to pain.  Additional October 2010 treatment records from the Army hospital indicate that the Veteran had new small joint effusion in the right knee.

VA treatment records from January 2011 note that the Veteran has experienced increased knee pain with ambulation and requires use of a cane.  The records also indicate that the Veteran had right knee prepatellar edema, limited extension, medial joint line tenderness, and some laxity.  The Veteran also had left knee crepitance, pain with extension, and lateral and medial joint line tenderness.

VA treatment records dated January 2011 and February 2011 document the Veteran's report that he has noticed swelling of the right knee three to four times per month and has experienced episodes of buckling and locking of the knee.  With regard to the Veteran's right knee, the reporting clinicians noted that the Veteran had small suprapatellar effusion, tenderness to palpation, and a range of motion from 10 degrees of extension to 55 degrees of flexion with active movement and from 5 degrees of extension to 75 degrees of flexion with passive movement.  McMurray, anterior drawer, and Lachman tests were all positive and the Veteran presented with an assistive device and antalgia on the right.  These records indicate that the Veteran was issued a cane and measured for knee braces.

The Veteran reported during his April 2011 hearing that he is in constant pain due to his knee disabilities, his disabilities have altered his gait, he uses ambulatory aids, he experiences locking and swelling of the knees, his knees stiffen two or three times per week, he has had to take leave from work due to his disabilities, and his knee disabilities affect his social life as well as his ability to participate in recreational activities.

During the Veteran's September 2011 VA examination, the examiner recorded range of motion from 5 degrees of extension to 30 degrees of flexion in both knees.  The Veteran reported that he did not have flare-ups that impact the function of his knees.  The Veteran was able to perform repetitive-use testing and had the same range of motion after three repetitions; there was no additional limitation in range of motion.  The Veteran did, however, have bilateral functional loss and/or impairment after repetitive use in that he had less movement than normal, weakened movement, pain on movement, swelling, limited stair climbing, and interference with sitting, standing, and weight-bearing.  He also had disturbance of locomotion on his left side.  Additionally, the examination results show that the Veteran had some anterior and posterior instability, as the examiner noted that Lachman and posterior drawer tests were positive to the first degree.  Medial-lateral instability tests were also positive to the second degree.

The September 2011 examination report also indicates that there is no evidence or history of recurrent patellar subluxation or dislocation and that the Veteran has never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.

With regard to injuries of the meniscus, December 2011 VA treatment records indicate that the Veteran experienced pain, popping, and locking following a complete right arthroscopy in November 2011.

Because the Veteran has degenerative arthritis in both knees, the Board must rate these disabilities on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In evaluating impairment of flexion, as rated under DC 5260, the Veteran's measured flexion was better than 45 degrees until examination in September 2011, at which time flexion was measured as 30 degrees.  This is squarely within the criteria for the currently-assigned 20 percent rating under DC 5260.

In evaluating extension, as rated under DC 5261, the Veteran's bilateral extension has predominantly been to 5 degrees, which is noncompensable (VA examinations in November 2009 and September 2011.  Between these two examinations there was an isolated instance in which the right knee had extension to 10 degrees (VA treatment records dated January-February 2011), but this does not represent a distinct period for which "staged" rating can be considered.  Hart, 21 Vet. App. 505.

Review of the record also documents consistent reports of bilateral knee instability, which is currently characterized as moderate.  In declining to assign a higher rating for lateral instability, the Board finds that the evidence of record does not indicate that the Veteran's knee instability is severe enough to warrant a rating of 30 percent disabling for either knee.  Notably, the September 2011 examination report indicates that the Veteran has experienced first and second degree laxity, but there is no indication that he has experienced laxity to the third degree.  As a result, it is reasonable to find that the Veteran's lateral instability is not severe, and thus, 20 percent ratings for moderate recurrent instability under DC 5257 should be continued.

The Veteran's disability may alternatively be evaluated under DC 5258 (dislocation of semilunar cartilage).  The highest available rating under this DC is 20 percent, so rating under this DC would present no benefit to the Veteran.  Separate ratings under DC 5258 and 5257/5260/5261 may not be assigned because episodes of locking are compensated under DC 5257, while pain is compensated under DCs 5260/5261.  Thus, concurrent separate ratings would constitute "pyramiding."    

In sum, the currently-assigned ratings of 20 percent for right knee DJD, left knee chondromalacia patella and instability of the left and right knees are continued.  

There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

In an exceptional case where the standards of the rating schedule are found to be inadequate, the Board may find that the case warrants referral to the Director of Compensation and Pension for assignment of an extraschedular evaluation that more closely approximates the impairment of earning capacity.  See 38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related facts as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

There is a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the present case, referral for extraschedular consideration is not warranted.  The Veteran's left knee and right knee disabilities have been productive of DJD, moderate lateral instability, limitation of range of motion, locking, pain, effusion, swelling, weakened movement, antalgia, the use of assistive devices, and the removal of semilunar cartilage.  These symptoms are contemplated in kind and in degree when 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a are considered.  Thus, the Board finds that the level of disability resulting from the Veteran's service-connected disabilities is addressed by the criteria found in the rating schedule, which also contemplate manifestations that are more severe than what the Veteran has demonstrated.  For the foregoing reasons, the Board finds that the preponderance of evidence is against referral for extraschedular consideration.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013); Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating in excess of 20 percent for DJD of the right knee is denied.

A disability rating in excess of 20 percent for recurrent subluxation or lateral instability of the right knee is denied.

A compensable rating for limitation of extension of the right knee is denied.

A disability rating in excess of 20 percent for chondromalacia patella of the left knee is denied.

A disability rating in excess of 20 percent for recurrent subluxation or lateral instability of the left knee is denied.

A compensable rating for limitation of extension of the left knee is denied.


REMAND

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then the issue of entitlement to TDIU is part of the increased rating claim and should be considered in connection with that rating claim.  Id.  

Here, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, during his September 2011 examination, the examiner noted that the Veteran's knee disabilities have affected the Veteran's ability to work, as they limit his ability to stand, sit, lift, and bend.  The Board finds that the record raises the question of whether the Veteran is unemployable due to his service-connected disabilities, but there is no conclusive evidence concerning his ability to secure and follow substantially gainful employment.  Thus, the proper remedy is to remand the TDIU issue for all required development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his left knee disabilities have had on his ability to work.  

3.  Then, readjudicate the appeal.  If the benefit sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

By this remand the Board intimates no opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


